Title: To John Adams from Stephen Grellet, 24 November 1799
From: Grellet, Stephen
To: Adams, John



the 24th. of the 11th Mon. 1797 1799—philadelphia


Friend
Since late my mind has often been exercised on thy accompte, with a desire thou mayest rightly feel the place where the Lord has permited thee to be put into. “the fear of the Lord, it is said, is the begining of Wisdom.” wast thou possessed with that Holy fear, thou shouldst be endowed I have no doubt with Heavenly Wisdom, to govern the people over whom thou art apointed a Ruler; thou wouldst be a praise to them that do well, and a terror to the Evildoers.
My design in writing to thee, is to bring thee to a serious reflection of thy duty, not only towards man but also towards the Lord God thy Creator, who is the Judge of both Quick and Dead, and shall render to every man according to his works. thou hast in thy power to do great deal good or great deal Evil, not only by the Laws thou mayest change or pass, but also by thy conduct, and Example thou givest to the people, many of whom have their Eyes upon thee. Take then Care how thou Countenances Evil, Evil of all sort as attending of plays or other Exhibitions, extravancy, luxury of table &ca. &ca. how thou showest thy love and fear of the Lord, through all the parts of thy Conduct, that thou mayest not strengten the Devilish opinion prevailing among so many, that there is no God, and of a greater part yet who are of the same stamp, professing the existence of one God but serving him not and denying him by their works, their rioting, drunkness, Chambrings, gamings &ca &ca. absenting themselves from places of Worship, living without God, seeking only to fulfeel their lusts, desires & vanities: oh? What swearing? What Cursing in this land? wherein I am a stranger, but over which my heart mourns. Will not the Righteous Lord visit again & again this people, for all those abominations? oh? mayest thou wash thy hands in innocency and be clear before the Lord of their blood. The work thou hast before thee is great, (to supress the many Evils and wickedness increasing in this land) more so than human wisdom can ever perform; but the Lord’s power is all sufficient; if he is rightly sought after, his arm of strength will be revealed unto us. Mayest thou then with the other in authority under thee, seek after this power, begin to feel it over you, purifying and Cleansing your hearts, rendering you as Lights to the people over whom you are, that seeing your good works they may Glorify our Heavenly Father; then you could in truth tell them Follow us, as we follow Christ. but if you attend plays, (as I have heard thou didst lately at New york) or other Exhibitions, & by your conduct countenance any of the Evils already mentioned, do you not then encourage evil? Do you not cause the people to err? and shall you not be accomptable to the Lord for it?
This is wrote in the fear of the Lord for thy serious consideration by a sincere lover of thy soul’s peace and Salvation, and a desire for the happiness of the people under thy authority

Stephen Grellet